1    Law Offices of Ron Peters
     RON PETERS (SBN: 45749)
2
     901 H Street, Suite 611
3    Sacramento, California 95814
     Telephone: (916) 322-2472
4    Facsimile: (916) 322-3208
5
     Email: ronslaw207@sbcglobal.net

6    Attorney for Defendant
     BLAS FELIPE GONZALEZ RAMIREZ
7

8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA
10                                                     ) CASE NO. 2:18-CR-00054-TLN
     UNITED STATES OF AMERICA
                                                       )
11                                                     )
                           Plaintiff,                  ) STIPULATION AND ORDER TO
12   vs.                                               ) CONTINUE STATUS CONFERENCE
                                                       )
13                                                     )
     BLAS FELIPE GONZALEZ RAMIREZ,
                                                       )
14                                                     )
                                                       )
15                     Defendant                       )
                                                       )
16

17
            The United States of America, through its counsels of record, Mc Gregory W. Scott,
18
     United States Attorney for the Eastern District of California, and Justin L. Lee, Assistant United
19
     States Attorney, and defendant Blas Felipe Gonzalez Ramirez, through his attorney,
20

21   Ronald Peters, Esq, hereby stipulate and agree that the status conference scheduled for

22   January 10, 2019 at 9:30 am should be continued to, February 7, 2019 at 9:30 a.m.
23
            The parties expect to have a plea agreement by the next court date and are looking to a
24
     global resolution involving state prosecutions.
25

26          Parties agree that time should be excluded pursuant to 18 U.S.C. § 3161(h)(8)(B)(iv), and

27   Local Code T-4 - reasonable time to prepare and for continuity of counsel. The parties agree that
28
                               STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE




                                                         1
1    time be excluded under this provision January 10, 2019 to and including February 7, 2019
2

3                                                       Respectfully Submitted,
                                                        MC GREGORY W. SCOTT
4                                                       United States Attorney
5

6    DATE: January 8, 2019                              /s/ Ron Peters for Justin L. Lee_
                                                        JUSTIN L. LEE
7                                                       Assistant U.S. Attorney
8

9    DATE: January 8, 2019                              /s/Ron Peters                   __
                                                        RON PETERS
10
                                                        Attorney for Defendant
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                              STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE




                                                       2
1

2

3
                                                        ORDER
4

5
             The Court, having considered the stipulation of the parties, and good cause appearing

6    therefrom, adopts the stipulation of the parties in its entirety as its order. Based on the stipulation
7    of the parties, the Court finds that the failure to grant a continuance in this case would deny
8
     defense counsel reasonable time necessary for effective preparation, taking into account the
9
     exercise of due diligence, and defendant continuity of counsel. The Court specifically finds that
10

11   the ends of justice served by the granting of such continuance outweigh the interests of the public

12   and that the time from the date of the stipulation, January 10, 2019, to and including February 7,
13
     2019.
14
             IT IS SO ORDERED.
15

16

17   Date: January 9, 2019                                       Troy L. Nunley
18                                                               United States District Judge

19

20

21

22

23

24

25

26

27

28
                                STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE




                                                            3
